COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO.
2-03-086-CV
 
IN RE MICHELLE ROSE NURNBERG       
           
           
           
           
           
    RELATOR
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's
application for writ of habeas corpus and is of the opinion that relief should
be denied. Accordingly, relator's application for writ of habeas corpus is
denied.
 
                                                                       
PER CURIAM
 
PANEL A:  HOLMAN, J.; CAYCE, C.J.;
and DAY, J.
 
DELIVERED: April 1, 2003

1. See Tex. R. App. P. 47.4.